Portage App. No. 98-P-0109. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Judgment Entry filed *1447October 10, 2000, at page 2:
“Whether a stop and detention of a motorist by a police officer, who is beyond his or her jurisdictional limits, for an offense observed and committed outside the officer’s jurisdiction automatically constitutes a per se unreasonable seizure under the Fourth Amendment, thereby triggering the mandatory application of the exclusionary rule to suppress all evidence flowing from the stop.”
Cause consolidated with 00-2126, State v. Weideman, Portage App. No. 98-P-0109.
The conflict cases are State v. Filler (1995), 106 Ohio App.3d 731, 667 N.E.2d 54; State v. Tennison (Apr. 14, 1989), Wood App. No. WD-88-41, unreported, 1989 WL 35534; State v. Brown (Apr. 16, 1999), Pickaway App. No. 98CA27, unreported, 1999 WL 259649; and State v. Hammons (Aug. 28, 1998), Montgomery App. No. 16931, unreported, 1998 WL 543363.